Citation Nr: 0001579	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension and a 
heart disability.

2.  Entitlement to service connection for a left shoulder and 
arm disability.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for malaria.  

5.  Evaluation of degenerative joint disease of the right 
knee, postoperative meniscectomy, currently evaluated as 10 
percent disabling.  

6.  Evaluation of hepatitis A, currently evaluated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision rating issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
that his hypertension and a heart disability are related to 
service.  

2.  The veteran has not submitted competent medical evidence 
that his left shoulder and arm disability is related to 
service.

3.  The veteran has not submitted competent medical evidence 
that his back disability is related to service.  

4.  The veteran has not submitted competent medical evidence 
establishing that he currently has malaria.  


5.  The range of motion of the veteran's right knee is from 5 
degrees extension to 130 degrees flexion with X-ray evidence 
of arthritis.  

6.  The veteran's right knee disability is otherwise 
manifested by additional disability of diffuse crepitus, pain 
on extreme ranges of motion, pain with spring testing and 
tenderness localized at the medial joint line with some mild 
tenderness about the patellofemoral joint that is productive 
of slight other impairment of the knee.  

7.  Hepatitis A is nonsymptomatic.  It is not productive of 
minimal liver damage, fatigue, anxiety or significant 
gastrointestinal disturbance.  Treatment has not been 
instituted and clear dietary restrictions have not been 
necessitated.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension and a heart disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for left 
shoulder and arm disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of entitlement to service connection for back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for 
malaria is not well grounded.  38 U.S.C.A. 5107(a) (West 
1991).

5.  The criteria for a rating of 10 percent for limitation of 
motion due to arthritis of the right knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 
5003, 5010 (1999); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).  


6.  The criteria for a rating of 10 percent for other 
impairment of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5257 (1999).  

7.  Hepatitis is no more than zero percent disabling.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.20 and Code 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for hypertension and a heart 
disability, a left shoulder and arm disability, a back 
disability and malaria.  In addition, the veteran is also 
claiming entitlement to an increased evaluation for 
degenerative joint disease of the right knee, postoperative 
meniscectomy and hepatitis A.  

I.  Service Connection 

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).  

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.


A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

A.  Hypertension and a Heart Disability, Left Shoulder 
And Arm Disability and Back Disability

The veteran asserts that he had abnormal electrocardiograms 
in service.  At the January 1999 RO hearing he testified that 
while in the service he did physical tests and lifted 185 
pounds resulting in pulling out of the left shoulder and arm.  
He stated that he was involved in a lot of heavy lifting and 
that he wore a lot of heavy protective clothing.  The veteran 
testified that he was given medication and limited duty 
because of his back problems and stated that he continued to 
have problems following service.  

Service medical records show that in November 1979 the 
impression was rule out myocardial ischemia.  There was no 
record of treatment in service for a left shoulder or arm 
injury or disability.  Service medical records are negative 
for a back injury or disability.  

Medical evidence indicates that the veteran is currently 
suffering from coronary artery disease, degenerative joint 
disease of the left shoulder and degenerative disc 

disease in his lower back.  A private physician, in May 1994, 
diagnosed coronary artery disease.  The April 1998 VA 
examination revealed degenerative joint disease of the 
veteran's left shoulder and degenerative disc disease in his 
lower back.  The Board finds these records sufficient to show 
that the veteran is currently suffering from coronary artery 
disease, degenerative joint disease of the left shoulder and 
degenerative disc disease in his lower back.  In addition, 
earlier medical records show the presence of left arm 
bursitis (in 1993). 

However, the evidence does not demonstrate that the veteran's 
current heart (which may be deemed to encompass 
hypertension), left shoulder and arm, and back disabilities 
have been linked by clinical findings to his period of active 
service.  The Board particularly notes that no such findings 
or conclusions have been rendered by medical professions.  In 
fact, beyond the veteran's assertions, there is no evidence 
whatsoever linking his heart, left shoulder and arm, and back 
disabilities to his period of active service.  His 
assertions, in and of themselves, are insufficient to satisfy 
the nexus requirement; he has not demonstrated that he has 
the medical training or expertise to determine medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  As the veteran has not submitted competent medical 
evidence of a nexus between his hypertension and a heart 
disability, left shoulder and arm disability, and back 
disability, and his period of active service, his claims must 
be denied as not well grounded.  Epps, 126 F.3d at 1467-68.

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claims.  As such, there is no further duty on the 
part of the VA under 38 U.S.C.A 5103(a)(West 1991) to notify 
the veteran of the evidence required to complete his 
application for service connection for the claimed 
disabilities.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claims 
and to explain why his current attempt fails.  


B.  Malaria

At the January 1999 RO hearing the veteran testified that 
while in Vietnam he was sent to the hospital and was 
initially diagnosed as having malaria.  However, there is no 
record of treatment in service for malaria.  The April 1998 
VA examination indicated that malaria or infectious disease 
was not currently present and that there was no evidence of 
this condition at that time.  

The veteran has provided no medical evidence that he has been 
diagnosed with malaria.  The only evidence of the existence 
of this disability is the veteran's lay statement.  Because 
the veteran is a layperson with no demonstrated medical 
training or expertise, his contentions standing alone do not 
constitute competent medical evidence of a current 
disability.  See Espiritu v. Derwinski, 2 Vet-App. 492, 494-5 
(1992).  

The veteran has not submitted competent medical evidence 
establishing that he currently has malaria.  Therefore, his 
claim for service connection for malaria must be denied as 
not well grounded.  The Board is not aware of the existence 
of additional relevant evidence that could serve to well 
ground the veteran's claim.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for that 
disability.  See McKnight, supra.  That notwithstanding, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.  

II.  Increased Evaluations

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5701(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In addition, 
when a claimant is awarded service connection for a 
disability and subsequently 

appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claims remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Moreover, the facts relevant to these issues on 
appeal have been properly developed and the statutory 
obligations of the VA to assist the veteran in the 
development of his claims have been satisfied.  38 U.S.C.A. 
§ 5701(a).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the United States Court of Appeals for Veterans 
Claims, formerly the United States Court of Veterans Appeals 
(Court) in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the disabilities under 
consideration have caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise render impracticable the application of the regular 
schedular standards.  Under these circumstances, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash, supra.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.  

A.  Degenerative Joint Disease of the Right Knee

Service connection for degenerative joint disease of the 
right knee, postoperative meniscectomy, was granted by the RO 
in a February 1994 decision.  A 10 percent evaluation was 
granted on the basis of the results of service medical 
records and a 1993 VA examination.  


VA outpatient treatment records, dated June 1992 to April 
1994, show that the veteran was treated at the orthopedic 
clinic for complaints of right knee pain.  In November 1992 
the veteran was issued a knee brace.  At the 1993 VA 
examination the veteran complained of chronic pain and 
intermittent swelling of the knee.  He said that the pain 
increased with stairs and activities.  The veteran reported 
that the knee frequently gave way and that he was not taking 
medication for the knee.  Objectively, the knee had full 
range of motion, from zero degrees extension to 140 degrees 
flexion, with crepitus and pain.  There was mild degenerative 
enlargement of the knee and tenderness to palpation.  No 
instability was found.  The veteran was able to heel and toe 
walk and squat and arise.  

A private orthopedic report, dated November 1998, revealed an 
anteromedial scar from the veteran's previous arthrotomy.  
There was no intra-articular effusion on the initial 
examination.  There was diffuse crepitus with range of motion 
of 5 degrees to 130 degrees flexion with pain at extreme 
motion.  He also had pain with Spring Test that was non-
specific.  Tenderness was primarily localized at the medial 
joint line with some mild tenderness about the patellofemoral 
joint.  There was no gross instability and he was 
neurovascularly intact.  The impression was advanced 
osteoarthritis of the right knee status post-medial 
meniscectomy.

X-rays of the veteran's knee showed advanced arthritic 
changes in the knee primarily involving the medial 
compartment where he had bone on bone degeneration on the 
flexion weight bearing views.  Marginal osteophyte formation 
at the medial joint line and degenerative changes about the 
patellofemoral joint were shown as well.  

At the October 1999 RO hearing the veteran testified that he 
experienced some swelling, lateral instability, constant 
pain, tenderness and weakness of the right knee.  He reported 
that he also had popping all of the time and irritation under 
the kneecap.  He stated that he could not walk very far, and 
was limited to a couple of hundred feet.  The veteran 
indicated that he could not stand for long periods of time 

and was unable to lift as much as he used to.  He mentioned 
that he had a knee brace, which had limited use, and 
indicated that a knee replacement had been recommended.  

Regarding the veteran's right knee disability, it is evident 
from the record that there is impairment of the knee caused 
by both arthritic involvement and the recurrent dislocation 
of the patella.  In cases where there are distinct 
disabilities caused from arthritis of the knee as well as 
other impairment of the knee, separate evaluations may be 
assigned.  See VAOPGCREC 23-97, 62 Fed. Reg. 63604 (1997).  
If a rating is assigned under the provisions for other knee 
impairment (38 C.F.R. § 4.71a, Code 5257), a separate 10 
percent rating may be assigned where some limitation of 
motion, albeit noncompensable, had been demonstrated.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704.  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent evaluation will be assigned.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5003.  

For moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; a 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.


Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires the flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The veteran is service connected for degenerative arthritis 
of the right knee.  The range of motion of the knee is shown 
from 5 degrees extension to 130 degrees flexion.  This is 
limitation over normal ranges of motion that is otherwise 
noncompensable under the appropriate diagnostic code as 
outlined above.  38 C.F.R. § 4.71a, Plate II.  A 10 percent 
rating is warranted for this limitation of motion.  

In addition, the veteran reports that he has locking, 
swelling and giving way as a result of recurrent dislocation 
of the patella.  Examinations have shown significant pain in 
the knee, diffuse crepitus with range of motion, and 
tenderness primarily localized at the medial joint line, with 
some mild tenderness about the patellofemoral joint.  X-rays 
of the veteran's knee showed advanced arthritic changes in 
the knee.  After consideration of the slight functional loss 
associated with these symptoms, the Board finds that the 
veteran's right knee disability is productive of slight, but 
no more than slight, other impairment.  38 C.F.R. § 4.40; 
DeLuca v. Brown, 8 Vet. App. 202(1995).  Therefore, a 
separate 10 percent rating is warranted.  

B.  Hepatitis A

Hepatitis will be noncompensable where it is healed and 
nonsymptomatic.  A 10 percent rating will be assigned where 
there is demonstrable liver damage with mild gastrointestinal 
disturbance.  The next higher rating, 30 percent rating, will 
be 

assigned for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  The next higher rating, 60 percent, 
requires moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent rating will be assigned where 
there is marked liver damage manifest by liver function test 
and marked gastrointestinal symptoms, or with episodes of 
several weeks duration aggregating three or more a year 
damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  38 C.F.R. Part 4, 
Code 7345 (1999).

The April 1998 VA examination report indicated that the 
Hepatitis Profile was reactive for hepatitis A.  All liver 
functions were within normal limits except for SGPT, which 
was slightly elevated.  The report shows that the veteran 
indicated that he has had no recurrence of jaundice and has 
had no episodes of colic, abdominal pain or distention, 
nausea or vomiting.  On examination, there was no abdominal 
pain or tenderness, nor was there evidence of organomegaly or 
abdominal venous extension.  In addition, the examination was 
negative for hematemesis, melena, weight gain or loss, 
steatorrhea, malabsorption and malnutrition. 

At the January 1999 RO hearing the veteran gave a history of 
having hepatitis symptoms.  

Based on this evidence the Board concludes that the criteria 
for a compensable evaluation have not been met, and the 
initial noncompensable evaluation assigned, as well as the 
current noncompensable evaluation, are appropriate.  Simply 
put, there is no medical evidence either on examination or in 
treatment records of any residuals associated with the 
veteran's service-connected hepatitis A.  


In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A well-grounded claim not having been submitted, service 
connection for hypertension and a heart disability, left 
shoulder and arm disability and a back disability is denied.  
A well-grounded claim not having been submitted, service 
connection for malaria is denied.  A 10 percent rating is 
warranted for degenerative arthritis of the right knee.  A 10 
percent rating is granted for other impairment of the knee, 
subject to the controlling regulations governing the payment 
of monetary benefits.  A compensable evaluation for hepatitis 
A is denied.  




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

